DETAILED ACTION
This office action follows a response filed on April 29, 2022.  Claims 1, 3, 4, 9-11, 14, and 15 were amended.  Claims 2 and 13 were canceled.  Claims 1, 3-12, and 14-17 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gloger et al. (WO 2014/166779).
The invention of Gloger et al. is drawn to a process for manufacture of a polypropylene homopolymer by polymerizing propylene in the presence of a Ziegler-Natta catalyst, and internal donor that contains at least 80 wt % of a succinate, an external electron donor, and an aluminum co-catalyst, wherein the polypropylene homopolymer has an ash content below 25 ppm; see claims 1, 2, and 13.  The working example shows that the Ziegler-Natta catalyst is commercially available as ZN168M that contains a succinate as in internal donor and the external donor is dicyclopentyl dimethoxysilane.  One of ordinary skill in the art would reasonably expect the internal donor compound to be a common, commercially available compound such as diethyl succinate.  Working examples disclose polypropylene homopolymer products having ash contents of 15 ppm, 16 ppm, and 18 ppm, and one of ordinary skill in the art would have found it obvious that preparation of polypropylene having ash content of less than 15 ppm is achievable and well within the scope of protection of claims of prior art.  Accordingly, one of ordinary skill in the art would have found it obvious to carry out the invention of instant claim 1 based on the disclosure of Gloger et al.    
Subject of remaining claims is also obvious over prior art.  Table 1 discloses use of an aluminum to transition metal ratio of less than 50, and in some runs, less than 25.  One of ordinary skill in the art would have would reasonably expected from working examples that an aluminum content of the polypropylene product to have an aluminum content within a range of 0.2 to 6 ppm set forth in claim 7.  One of ordinary skill in the art would have would reasonably expected from working examples that the polypropylene product has a melt index well within the broad and unexceptional range of 0.5 to 400 g/min and a range of 0.5 to 6 g/10 min, as set forth in instant claims 9 and 10.  The person of ordinary skill in the art would have found it obvious to carry out the process of prior art in more than one polymerization reactor.  

Claims 1, 3, 4, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galvan et al. (US 10,221,261).
The invention of Galvan et al. is drawn to a process for preparation of high purity propylene copolymer comprising polymerizing propylene in the presence of a Ziegler-Natta catalyst, a first internal donor comprising a succinate, an external electron donor, and an organoaluminum co-catalyst, wherein the propylene copolymer has an ash content below 40 ppm, a Mg content lower than 2 ppm, a Ti content lower than 1 ppm, and an Al content lower than 3 ppm; see claims 1-8.  The working example shows that the internal donor is diethyl 2,3-diisopropylsuccinate and the external donor is dicyclopentyl dimethoxysilane.  Working example discloses polypropylene homopolymer products having a total ash content of 16 ppm, and one of ordinary skill in the art would have found it obvious that preparation of polypropylene having ash content of less than 15 ppm is achievable and well within the scope of protection of claims of prior art.  One of ordinary skill in the art would have found it obvious to carry out the invention of instant claim 1 based on the disclosure of Galvan et al.    
Subject of remaining claims is also obvious over prior art.  Table 1 discloses use of an aluminum to transition metal ratio of less than 25.  One of ordinary skill in the art would have would reasonably expected from working examples that the polypropylene product has a melt index well within the broad and unexceptional range of 0.5 to 400 g/min and a range of 0.5 to 6 g/10 min, as set forth in instant claims 9 and 10.  

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Gloger et al. (WO 2014/166779) does not reasonably convey to one of ordinary skill in the art that the polymerization process is carried out with a catalyst having productivity in claimed range of 200 to 500 ton/kg.  Prior art does not suggest to one of ordinary skill in the art that inventive process results in formation of a polypropylene having a total ash content of less than 5 ppm.  

Claims 14-17 are allowed.
      
Response to Arguments
The rejection of claims 3 and 4 under 35 U.S.C. 112(b), set forth in paragraph 4 of the previous office action dated February 7, 2022, has been withdrawn in view of claim amendment.
 The rejection of claim 13 under 35 U.S.C. 112(b), set forth in paragraph 5 of the previous office, has been withdrawn in view of claim cancelation.
The rejections of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Inoue et al. (US 5,573,840), set forth in paragraphs 9 and 10 of the previous office action, have been withdrawn in view of claim amendment.
The rejections of claims under 35 U.S.C. 102(a)(1) over Standaert et al. (US 2009/0312507), set forth in paragraph 11 of the previous office action, has been withdrawn in view of claim amendment.


Conclusion
This office action contains new grounds of rejection and is therefore non-final.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762  
July 12, 2022